DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on April 16, 2021. Applicant has amended Claims 1, 3, 7, 9, 12, 15, 16, and 20, and cancelled Claims 2, 3, 10, 11, and 17 – 19. Claims 1, 4 – 9, 12 – 16, and 20 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous Drawing objections are withdrawn due to applicant’s submission of corrected drawings.

Previous specification objections are withdrawn due to applicant’s amendment.

New claim objections are presented below.

Applicant amended Claims 1, 9, and 16 by rolling up features which had previously been indicted as allowable. Upon further review, new grounds of rejection are presented incorporating the Bucking reference, which teaches features previously considered allowable. 

The amendments of Claim 16 are still sufficient to overcome even the Bucking reference. 

Since the new grounds of rejection is not necessitated by amendment, this office action is non-final. 

It is noted that applicant has not submitted an IDS with the references from the ISR of PCT/US18/59217, a WIPO continuation of this application, despite the ISR and corresponding written opinion being submitted over two years ago. Applicant is reminded of their duty to disclose. 


Claim Objections

Claims 14 and 15 are objected to because of the following informalities:    

Claims 14 and 15 should start The VTG lever of claim XX… not the VTG turbocharger. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heidingsfelder et al. (hereafter “Heidingsfelder” – US 2015/0107404) in view of Bucking (US 2017/0030401).

With regards to Claim 1:

Heidingsfelder discloses an actuator assembly (Figures 1 – 3) for a variable turbine geometry (VTG) turbocharger (turbocharger 21), the actuator assembly comprising: an actuator (actuator 25, Figure 3); an actuator linkage (coupling rod 1) including a first end operatively coupled to the actuator and a second end defining a linkage joint (as seen in Figures 2 and 3); a VTG lever (lever 27) having a ball stud bore extending through the VTG lever (not explicitly shown in Figures, however, the coupling rod 1 is disclosed as having ball joints 13 and 14, and said ball joints are shown in Figure 3 as connecting to the lever 27 at a first end and to the coupling rod 1 at a second end, meaning that some form of bore must exist in the lever to accommodate the ball joints at the first end); a ball stud (one of ball joints 13 or 14), including a first end partially disposed within the linkage joint and a second end extending axially through the ball stud bore (as shown in Figures 2 and 3).

Heidingsfelder does not explicitly disclose the second end of the ball stud is threaded and does not disclose a nut aligned with the ball stud bore and movably attached to the VTG lever prior to extending the ball stud through the ball stud bore, wherein the ball stud engages with the nut and fastens the ball stud to the VTG lever to operatively couple the VTG lever to the actuator linkage, wherein the ball stud bore includes a first bore opening on a first side of the VTG lever, a second bore opening on a second side of the VTG lever and a collar chamber disposed there between, and wherein the first bore opening, the collar chamber and the second bore opening are in axial alignment between the first side and the second side of the VTG lever. Bucking, in a similar ball stud linking device (Figures 3, 4) for a turbocharger (Paragraph 12), teaches a lever (linked element 12) actuated by an actuator linkage (linked element 14), a ball stud (ball stud 16), including a first end (spherical section 20) partially disposed within a linkage joint (race 28) and a second threaded end (shank 18) extending axially through a ball stud bore (opening 50); and a nut (fastener 24) aligned with the ball stud bore and movably attached to the lever prior to extending the ball stud through the ball stud bore (the recitation of “prior to” as regarded as product by process language – see MPEP 2113: “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)) wherein the ball stud engages with the nut and fastens the ball stud to the lever to operatively couple the lever to the actuator linkage (Paragraph 15), wherein the ball stud bore includes a first bore opening on a first side of the lever (opening 50 on side 52 of the linked element 12), a second bore opening on a second side of the lever (opening 50 on side 54 of linked element 12) and a collar chamber (counterbore 80) disposed there between, and wherein the first bore opening, the collar chamber and the second bore opening are in axial alignment between the first side and the second side of the VTG lever (all aligned with axis 43, as shown in Figure 3). Bucking further teaches a nut recess (counter bore 90) formed in the second side of the lever, wherein the nut resides at least partially within the nut recess during engagement with the ball stud (see Figure 3 and Paragraph 16). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of a nut and threaded ball stud permits rigid attachment of the ball stud to the lever, preventing relative movement between the two and ensuring transfer of torque to the variable vanes (see Paragraph 18 of Bucking). Given these teachings it would have been obvious to one of ordinary skill in the art to modify the system of Heidingsfelder by including a ball stud with a threaded end and a recessed nut connected to said threaded end to yield the predictable securing benefits described above. 

With regards to Claim 8:

The Heidingsfelder modification of Claim 1 teaches the actuator assembly is operatively coupled with the VTG turbocharger (turbocharger 21, Figure 3 of Heidingsfelder), the VTG turbocharger comprising: a turbine portion having a turbine wheel (turbine 22, Figure 3 of Heidingsfelder) and a plurality of guide vanes surrounding the turbine wheel (Paragraph 25 of Heidingsfelder), wherein the plurality of guide vanes being adjusted by the actuator assembly to regulate a flow of exhaust gases to the turbine wheel (Paragraph 25 of Heidingsfelder); and an actuation pivot shaft (APS) (“VTG cartridge” and lever 27 – Paragraph 25 of Heidingsfelder) operatively coupled to the actuator assembly to control the flow of exhaust gases by adjusting an angle of the plurality of guide vanes according to actuation of the APS by the actuator assembly (Paragraph 25 of Heidingsfelder).

With regards to Claim 9:

Heidingsfelder discloses a variable turbine geometry (VTG) lever (lever 27, Figures 1 – 3) for a VTG turbocharger (turbocharger 21), the VTG lever comprising: a ball stud bore extending through a first end of the VTG lever (not explicitly shown in Figures, however, the coupling rod 1 is disclosed as having ball joints 13 and 14, and said ball joints are shown in Figure 3 as connecting to the lever 27 at a first end and to the coupling rod 1 at a second end, meaning that some form of bore must exist in the lever to accommodate the ball joints at the first end); an actuation pivot shaft (APS) (“VTG cartridge” and lever 27 – Paragraph 25) bore formed in a second end of the VTG lever.

a nut movably attached to the first end of the VTG lever and aligned with the ball stud bore, wherein the nut engages with a ball stud inserted into the ball stud bore such that the nut fixedly attaches the ball stud to the VTG lever, wherein the ball stud bore includes a first bore opening on a first side of the VTG lever, a second bore opening on a second side of the VTG lever and a collar chamber disposed there between, and wherein the first bore opening, the collar chamber and the second bore opening are in axial alignment between the first side and the second side of the VTG lever. Bucking, in a similar ball stud linking device (Figures 3, 4) for a turbocharger (Paragraph 12), teaches a lever (linked element 12) actuated by an actuator linkage (linked element 14), a ball stud (ball stud 16), including a first end (spherical section 20) partially disposed within a linkage joint (race 28) and a second threaded end (shank 18) extending axially through a ball stud bore (opening 50); and a nut (fastener 24) aligned with the ball stud bore and movably attached to the lever prior to extending the ball stud through the ball stud bore (the recitation of “prior to” as regarded as product by process language – see MPEP 2113: “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)) wherein the ball stud engages with the nut and fastens the ball stud to the lever to operatively couple the lever to the actuator linkage (Paragraph 15), wherein the ball stud bore includes a first bore opening on a first side of the lever (opening 50 on side 52 of the linked element 12), a second bore opening on a second side of the lever (opening 50 on side 54 of linked element 12) and a collar chamber (counterbore 80) disposed there between, and wherein the first bore opening, the collar chamber and the second bore opening are in axial alignment between the first side and the second side of the VTG lever (all aligned with axis 43, as shown in Figure 3). Bucking further teaches a nut recess (counter bore 90) formed in the second side of the lever, wherein the nut resides at least partially within the nut recess during engagement between the nut and the ball stud (see Figure 3 and Paragraph 16) and wherein the nut is configured to allow motion of the nut in the radial (see gap between side wall of nut 24 and wall 58, allowing for radial motion) and axial directions (open end on side 54 of linked member 12 allowing for axial motion) while limiting rotation of the nut (shape of nut and wall 58 obstructs circumferential movement). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of a nut and threaded ball stud permits rigid attachment of the ball stud to the lever, preventing relative movement between the two and ensuring transfer of torque to the variable vanes (see Paragraph 18 of Bucking). Given these teachings it would have been obvious to one of ordinary skill in the art to modify the system of Heidingsfelder by including a ball stud with a threaded end and a recessed nut connected to said threaded end to yield the predictable securing benefits described above. 


Allowable Subject Matter

Claims 16 and 20 are allowed.

Claims 4 – 7 and 12 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 
The prior art does not teach a nut collar extending into a collar chamber in conjunction with a nut recess in the context of the VTG lever as recited, or a collar chamber having a chamber diameter larger than a diameter of the first bore opening and a diameter of the second bore opening in conjunction with a nut recess in the context of the VTG lever as recited.  

All of these features are known individually in the art: nut recesses (see Bucking reference), nut collars (see Vogel and McKinley references), and large diameter collar chambers (see Jarrett references). However, no reference teaches the claimed invention nor is there motivation for one of ordinary skill in the art to 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHUTTHIWAT (PAT) WONGWIAN can be reached on (571)270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/Laert Dounis/
Primary Examiner, Art Unit 3748
Friday, March 11, 2022